Case 9:20-md-02924-RLR Document 2127 Entered on FLSD Docket 10/20/2020 Page 1 of 2
 '


 ' : rfj      .                                                                                                                                                                                                               ouommmxaoxxx
            t
           l!                                                                                                                                                                                FILED BY                     .
                                                                                                                                                                                                                                      D .C.
           é!
           !t
           ')--.
           l'l:,rlk.ot.-
                       m,g.. j,
                              tj,
                                .
                                k
                                y..
                                  :                                                                           .                                                                                           0Cl222020
                           .

           rj                                                                                                                                                - - -

           ''                  t
           $(
           '
           '
                               .   po.i'-
                                        ,eJ.$--
                                              ?a.
                                                >tJ ?1*r
                                                t      ;'   -7J J e-,-.--
                                                        pê''u                                                         -                            -
                                                                                                                                                                           .
                                                                                                                                                                                                          iïro
                                                                                                                                                                                                             Kzis
                                                                                                                                                                                                                uz.l
                                                                                                                                                                                                                   s
                                                                                                                                                                                                                   v
                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                    l
                                                                                                                                                                                                                    xcv
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      c,
              j
              ,                        iq.
                                         .
                                         y                              ..
                                                                         -
                                                                         .p               s .ta -:
                                                                                                 ', t
                                                                                                    .
                                                                                                    J-j-                                                      .
                                                                                                                                                              w.-                                                                                 j
                                                                                                                                                                                                                                                  ,

           !l (
              .
              ?ön #ovpu A t$- '?'
                                $,z:z                      K                   .
                                                                                                                                                                                                                                                  '
                                           q                        '*h*

          l
          1                    Y.              ,
                                                                                              .                                                                                                                                   (442
                                                                                                                                                                                                                                     j,tl
          Ip                                                                                                                                                                                                                   % L
          l'
          1j
           !r,-.
               -.                                                        -.                   ,                                                                                                                                               j
                                                                                                                                                                                                                                              j
                  .
                  -                                  u
          i
          p1
           p-4 41
           I    'l
                  -
                   e-1.
                      -t.-.
                          v .e,
                              '?Iîb-îLsb-
                              -                      ---                                                                                                                                                         ----             .

                                                                                                                                                                                                                                              I
                 -
                 e. , z,c w            .
                                                                                                                                                                                                                                              ;
     ?/
      ;l
       ! ji-y.qk                                                    .


       11. ?-:',Cox àiz                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                              (
       !1
       1, OIZtjq/okî1p C?;jqjojo                                                                                                                                                                                                              j
       (I                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                              l
       tl
       j''12:-'
              ,-
               .
               t.wt+Za<'
                  .
                       -<
                        I.
                         -
                         u.
                          otq-
                             akc
                               -sk
                                 -%$
                                   - -v,                                                                                                                       .t.'                             j-n'. l l
                                                                                                                                                                                                        i
                                                         ,.                        q.,
                                                                                     s .              . .                 , y                  .                               ,

       (      --      -        tJ3-
                                  .- ,
                               - .- ..sv
                                       le--Lh-,t.
                                                l
                                                -5-t?
                                                    zllt
                                                       '-                                                                                                .
                                                                                                                                                        tz.
                                                                                                                                                          b?
                                                                                                                                                           p5                            kj.u
                                                                                                                                                                                         6  .z'
                                                                                                                                                                                              -,. vstê.
                                                                                                                                                                                                      c j
                                                                                                                                                                                                      o t
       !i
        l                          .                 -w                                                                                                                                                 r
                               )'
                                k,f,q1b:z 4 -
                                           -                                                          -                                        -                                                                                      - I
       I
       ,

       :!2
       1                                                                                                                                                                                                                                     1
       Ij- -
       i                                wm                                                    -s.-                                                                                                                                           l
          l-
           0-
            ea/vlt, 4 ttoyouh.e '.                                     '          -



          1.
           r
           -?9.pap
                 .
                 -!
                  .
                  z- '
                     -- - ./.
                            '. -.,
                                 J:
                                  '
                                  --
                                   v,
                                    '
                                    -:/J
                                       .-,-
                                          ,(,.
                                             a.i
                                               --
                                                zs.
                                                  a,i
                                                    -e s
                                                       azp0.;,
                                                             -,,o'
                                                                 ii-?
                                                                    a.
 2)       l'
          ,t
           7La!
              -u.
                ?k
                 -
                 ,
                 ?t1
                   .cla a-6t'talk
                               t e .., k -$-'.
                                             - . ---, '
                                                     .         ,
                                                                                                                                                                                                                 - ..- a          '




 2L jî) .
          l-zJ(
          1   hk
               '
               Jhif7l
                    n-
                     e,?
                       'r?-.
                           Az'
                             (tzï
                                .'
                                 ?-                                                                       -'''t/ -'- ' '' '' -'          -e'''
                                                                                                                                             -- !1
              -                                                                                                   '               '-
                                                                                          x
                  -
                                                                                                                         y  .-.wg
                                                                                                                           /y
                                                                                                                         z7,    j-
                                                                                                                                 /! 'yyz
 cc f),   !.
                      w,
                               ,       .. .
                                           ,             j.                           y         . -
                                                                                                               ygy .
                                                                                                                   t
                                                                                                                   ?
                                                                                                                   ;j,g
                                                                                                                      ..
                                                                                                                       -'
                                                                                                                       ,.
                                                                                                                                       pfs('
                                                                                                                                       .

                                                                                                                                           j, l                    ,       z
                                                                                                                                                                                   -
                                                                                                                                                                                   j                         . -



 .
 (
 y
 j.
  yl
   j1                 .
                                           . '),. ...                                                 .s. ,w
                                                                                                           j . . ..jv. , .,..
                                                                                                                            y.
                                                                                                                             t.. .
          r                                                                                                               '                        '-    l
          !. ?
             -. -
                N--                                            ..                             ---3        '.                  .            - .                                         .-.                -.--
                                                                                                                                                                                                          .
                                                                         .    .       -                                                                                    .
                                                                                      .           .thy.   .
                                                                                                                                           j       k
                                                                                                                                                   ;                                              .
                                                                                                                                                                                                          j /,.
                                                                                                                                                                                                              --.
                                                                                                                                                                                                                ;
                                                                                                                                                                                                                --. . .
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      -.-
                                                                                                                                                                                                                        .
 2s
                      -                .
                                       .
                                                     .x                        ,$
                                                                                .. .                          .       *?o('
                                                                                                                          g   ,                    .
                                                                                                                                                   *
                                                                                                                                                   .
                                                                                                                                                   j-
                                                                                                                                                    .w..c-. G ,j. '-<jy)y - .
                                                                                                                                                                            j
                                                                                                                                                                            ,
                                                                                                                                                                            z,
                                                                                                                                                                             lxt
                                                                                                                                                                               '.
              . ..                 w
                                       '
                                       i                                      '                               <                                '
 .
 :
 't
  5 t'b,
       ..
        -7
        #..                                                             .                         x
                                                                                                     .,                                            o.yeuc(yx
                                                                                                                                                           /           .                                                      .-. . $
 2   -,
      .
      ('(
        )
        pv6.$/:p'JzMcïvz6 k'u -1t43,' #'p'z> :/'.                                                                     -   z-
                                                                                                                                                             q
                                                                                                                                                              .-                                                     .-                      1
                                                                                                                                                                                                                                             t
      I
      (r
       . -. '
       '    .' /
               L.
                )-l/ -
                .
                4                                                                                                                          .
                                                                                                                                                                                              ya
                                                                                                                                                                                              %.  .
                                                                                                                                                                                               '.e.
                                                                                                                                                                                                      -
                                                                                                                                                                                                                 '                           !
                                               -..                                                                                                                                                          -.                               '.
                                                                                                                                                                                                                                      . ..
                ï
                R
                      on eoz
                o
                mCase  9:20-md-02924-RLR
                       Y O
                       m  a              Document 2127 Entered on FLSD Docket 10/20/2020 Page 2 of 2
                à;     o *c
                          u
                ,      . -
                A
                L
                -ul *
                0 <
                .
                    = c-
                       b
                       c
                       .
                       o          x.

                F-
                R
                g
                O
                a
                 ) t$
                    j.
                    .
                       c
                       -
                       o.  un
                           x
                      (n a:(n
                        .     . ..                                                                          .       fNz
                *
                ::J -         +
                              '%1cou.,
                                    c3 V
                                       '                                                                    J2 .,   0
                                                                                                                    o.j 1.
                                  .                                                                         l.'ta   C7 <
                                                                                                            . ;     o.j pq
                                                                                                            )       '' uo
                                                                                                            'h      +.
                                                                                                                    & N.
                                                                                                             .
                                                                                                            $.      C)



                                                                                                                    c
                                                                                                                    œ
                                                            (0
                                               %
                                                         -NY
                                                                                                                    k
                                      %
                                      G                  xr
                                                          .=                                                        œ
                                               %            %)
                                                                                                                 X
                                  i
                                  '- o .
                                       zat'-
                                          --                                                                     œ
                                               Ns :         ,..

                                   O= .
                                                      > VWX,r'S -                                                            <
                                   1'7                5
                                                      -
                                                         - 'x
                                                       4 trZ                                                                 *
                                   '<a-
                                      .
                                                    6    ...w.
                                                            -                                                                %
                                      u / Nvr
                                      O                            rrz
                                                                   '
                                      *...
                                      vjj
                                                                   Iwe's#
                                                                   '
                                                                                                                 c
                                                                                                             m
                                          -.            1.-a       yI                                      * >               2
                                 J.:::x                 'r..-      -œœ
                                      X             Hfv9 x *''--                                           % Q               m
                                  : ..              < <x           <=x
                                                                                                           * œ               Z
                                  V
                                                                    ..
                                                                    .
                                                                    .w                                     D œ               d
                                 -
                                  - ...                 0         * ..                                       *
                                                    'r            <
                                                                       .                                         K
                                                                                    *.



                                                                                 '-N W
                                                   %
                                                   .,w..
                                                       jn
                                                                                 AJ 'xy :%'
                                                                                     x



                                               çO  ..
                                                                            xso N..ts zq
                                                                             .

                                                                            .. yx y ..z.   x
                                                '.'-                         -
                                                                                ,     .t,,.
'    aœ                                        (74-*A
                                                    -                                         .
    %)                                                                               %.
                                                                                     x')-
    4J                                fwl                                                         J e-
                                          '' w                                                        RJ
<'.                              t.rv - CW
                                        x
                                                                                                  <>
                                                                                                  e
    Y                           fz/-h-&-=
    f?3 4
        ..
          0                 ct- >< A ,
                             --
                              f
          w.                 t   vo çu
O xo                    f
                        r =                        :!
    & %*.-                   t    x o                                                             *
 KI 4r k
''     .m cv yD w .
                  -<
                   .                                                                                  t
<-   . .  ra-       > fr C= fa
